PER CURIAM.
Terry Wayne Baker was charged by bill of information with possession with intent to distribute a controlled dangerous substance, marijuana, in violation of La.R.S. 40:966(A)(1). Defendant waived trial by jury. After a bench trial he was found guilty as charged and sentenced to serve three years at hard labor with credit given toward service of his sentence for time spent in actual custody prior to imposition of sentence. On appeal, defendant relies on one assignment of error for reversal of his conviction and sentence.
We have reviewed the record and find no merit to defendant’s assignment of error. Accordingly, we affirm his conviction and sentence.